Citation Nr: 0203804	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of head trauma to include headaches.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured right frontal sinus, currently 
evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	John G. Burt, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Because of the change in the law brought about by the VCAA 
and for the reason set forth below, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. 

The RO granted service connection for sinusitis, a residual 
of a fractured right frontal sinus, in September 1966 rating 
decision.  A noncompensable evaluation was assigned under 
38 C.F.R. § 4.97, Diagnostic Code 6512 (2001).

In February 1999, the veteran submitted a request for an 
increased rating for sinusitis, and service connection for a 
head injury.

In a July 1999 rating decision the RO recharacterized the 
evaluation of the veteran's service-connected sinusitis, 
residuals of a fractured right frontal sinus, which had been 
evaluated under Diagnostic Code 6512, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.128, Diagnostic Code 
9304 for subjective complaints of headaches, insomnia, and 
dizziness symptomatic of head trauma.

By changing the Diagnostic Code, the RO effectively 
eliminated and severed service connection for sinusitis; 
however, service connection for any disability which has been 
in effect for 10 or more years will not be severed except 
upon a showing that the original grant was based on fraud, or 
where it is clearly shown from military records that the 
person concerned did not have the requisite service or 
character of discharge.  38 U.S.C.A. § 1159 (West 1991); 38 
C.F.R. § 3.957 (2001).  In this instance, service connection 
for sinusitis, the residual of a fractured right frontal 
fractured sinus, had been in effect more than 30 years.  The 
record does not indicate that the original grant was based on 
fraud, or that the veteran did not have the requisite service 
or character of discharge.  For these reasons, the veteran's 
service-connected sinusitis is protected and cannot be 
severed.

In the July 1999 rating decision, the RO granted service 
connection for fracture of the right frontal sinus with 
chronic pain, and assigned a 10 percent evaluation under 38 
C.F.R. § 4.130, residuals of brain trauma.  The veteran 
contends he has seizure activity as a residual of head 
trauma.  The RO did not consider whether the seizure activity 
is part and parcel to the service-connected residuals of 
brain trauma or if it is a separate disorder.

In any event, the Board finds that the issues of entitlement 
to an increased rating for sinusitis (part of the original 
claim), and entitlement to a higher initial rating for 
fracture of the right frontal sinus with chronic pain are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when they are so closely tied to together that a final 
decision on one issue cannot be rendered until a decision on 
the other issue has been rendered).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for an increased 
evaluation for service-connected 
sinusitis and fracture of the right 
frontal sinus with chronic pain.  Of 
particular interest are records from Drs. 
Matthias, Broedeur, and McNalley.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded ENT 
and neurological VA examinations to 
ascertain the nature and severity of the 
service-connected sinusitis and fracture 
of the right frontal sinus with chronic 
pain.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  A notation to the effect 
that this record review took place should 
be included in the examination reports.  
Any test or studies deemed appropriate by 
examiners to make these determinations 
should be undertaken.

With regard to the ENT examination, the 
examiner should note the number of 
incapacitating and nonincapacitating 
episodes of sinusitis in a year and 
whether the veteran experiences 
headaches, pain, and purulent discharge 
or crusting associated with sinusitis.  
The examiner should report all findings 
in detail.  

With regard to the neurological 
examination, the examiner should fully 
describe all symptomatology associated 
with the veteran's traumatic head injury 
to include headaches, including migraine, 
with prostrating or prolonged attacks 
hemiplegia, epileptiform seizures, or 
facial nerve paralysis.  The severity and 
frequency of any such findings should be 
indicated.  Further, it should also be 
noted if the veteran has subjective 
complaints such as headache, dizziness, 
or insomnia recognized as symptomatic of 
brain trauma. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

4.  After ensuring that the provisions of 
the Veterans Claims Assistance Act of 
2000 have been complied with, the RO is 
to undertake a rating action defining 
what impairment is related to the 
sinusitis, and what impairment results 
from the fracture of the right frontal 
sinus with chronic pain.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



